DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 16, 2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krieger et al. (US 2003/0066912. Krieger hereafter).
With respect to claim 1, Krieger discloses an irrigation system (10) having a movement direction (around 50) over a ground surface of a field, the irrigation system comprising: 
a plurality of spans (56), each having a longitudinal axis, said plurality of spans being connected at a flexible juncture (between 56 and 96) and having a state of alignment of the respective longitudinal axes of the plurality of spans (100 is leading, 100 is lagging, 100 is at speed, 60 is leading, 60 is lagging and 60 is at speed); 
an intermediate tower structure (78) between the plurality of spans configured to (capable of) support the plurality of spans above the ground surface; 
a variable-speed drive assembly (76) of the intermediate tower structure having a wheel (72 and 74) configured to (capable of) contact the ground surface below the irrigation system and a span motor (66) configured to (capable of) drive the wheel so as to propel the intermediate tower structure over the ground surface, a variable-speed drive controller (142) (configured for) controlling the speed of the span motor, and an alignment detector (138 in Figs. 2-5) to detect and output the state of alignment of the respective longitudinal axes of the plurality of spans indicating: (a) a lagging state of misalignment (when 60 is lagging); (b) a leading state of misalignment (when 60 is leading); or (c) a state of alignment that is neither lagging nor leading (when 60 is at speed); and 
said variable-speed drive controller monitoring and processing the output of the alignment detector and based on the state of alignment detected by the alignment 
With respect to claim 2, Krieger discloses wherein the alignment detector comprises an analog sensor (sensing along the alignment bar 144 of alignment mechanism 138. Figs 2-5 and paragraphs [0031] and [0041]).
With respect to claim 10, Krieger discloses an irrigation system (10) having a movement direction (around 50) over a ground surface of a field, the irrigation system comprising: 
a plurality of spans (56), each having a longitudinal axis, said plurality of spans being connected at a flexible juncture (between 56 and 96) and having a state of alignment of the respective longitudinal axes of the plurality of spans (100 is leading, 100 is lagging, 100 is at speed, 60 is leading, 60 is lagging and 60 is at speed); 
an intermediate tower structure (78) between the plurality of spans configured to (capable of) support the plurality of spans above the ground surface; 

(a) a wheel configured to (72 and 74) configured to (capable of) contact the ground surface below the irrigation system;
(b) a span motor (66) configured to (capable of) drive the wheel so as to propel the intermediate tower structure over the ground surface; 
(c) a variable-speed drive controller (142) (configured for) controlling the speed of the span motor; and
(d) an alignment detector (138 in Figs. 2-5) configured to detect and output the state of alignment of the respective longitudinal axes of the plurality of spans indicating: (i) a lagging state of misalignment (when 60 is lagging); (ii) a leading state of misalignment (when 60 is leading); or (iii) a state of alignment that is neither lagging nor leading (when 60 is at speed); 
said variable-speed drive controller monitoring and processing the output of the alignment detector and based on the state of alignment detected by the alignment detector configured to (capable of): (a) vary aspects of the supply power (all electrical components and electrical source that connected to the potentiometer 142) furnished to the span motor using a predetermined speed profile (when the potentiometer 142 detected an increasing magnitude of misalignment over time based on the distance detected by the potentiometer 142) to increase the speed over time of the span motor while in the lagging state of misalignment; (b) vary aspects of the supply power (all electrical components and electrical source that connected to the potentiometer 142) furnished to the span motor using a predetermined speed profile (when the potentiometer 142 detected a decreasing magnitude of misalignment over time based .

Response to Arguments
Applicant's arguments filed on April 16, 2021 have been fully considered but they are not persuasive. 
With respect to claims 1 and 10, Applicant argues that Krieger fails to disclose “using a predetermined speed profile.”
It should be noted that claim 1 recites, “configured to: (a) increase the speed over time of the span motor using a predetermined speed profile while in the lagging state of misalignment.” Thus, when the potentiometer 142 detected an increased magnitude of misalignment over time, the potentiometer would increase the speed of the span motor to counter the increased magnitude of misalignment based on the distance (predetermined speed profile) detected by the potentiometer 142. Therefore, it is the Examiner’s position that Krieger discloses the ”predetermined speed profile” based on the distance detected by the potentiometer 142. In other words, in Krieger’s system, the bigger the misalignment is detected, the higher the speed (correction) is made. For example, if the potentiometer 142 detected ¼ inches of misalignment over a period of 5 seconds, then, the potentiometer 142 would output the analog output signal 143 relative to the ¼ inches misalignment detected over the period of 5 seconds to vary the speed of the first drive system 20 to realign the first irrigator span 14. The terms “configured to,” in line 18, requires the capability of Krieger’s system to perform the recited function, and when the magnitude of the misalignment (distance detected by the potentiometer 142) is detected constant over a period of time, potentiometer 142 would properly maintain the analog output signal 143 at the same degree (magnitude of the misalignment) over that period of time. Therefore, it is the Examiner’s position that Krieger discloses the “predetermined speed profile.” Furthermore, Applicant argues that the “predetermined speed profile(s)” is/are shown in Fig. 7. It appears that the Applicant is trying to argue that the predetermined speed profile is a “linear profile.” However, Applicant's argument is not commensurate in scope with the claimed invention. No such limitations (linear speed profile) can be found in the claimed invention. 
Applicant further argues that Krieger’s system does not operate in a leading state as disclosed in paragraph [0035] and then immediately stating that paragraph [0035] is a little confusing. It should be noted that paragraph [0035] discloses two rangers of operating the Krieger’s system. When Krieger’s system is operating clockwise, the variable frequency drive module 32 is programmed to vary the speed of the first drive motor 22 when the potentiometer 142 is acting within the 5,000-10,000 Ohm range. When Krieger’s system is operating counterclockwise, the variable frequency drive module 32 is programmed to vary the speed of the first drive motor 22 when the potentiometer 142 is acting within the 0-5,000 Ohm range. The last three lines of paragraph [0035] discloses if the potentiometer 142 is acting beyond 0-10,000 Ohm range, the power to the first drive system 20 is discontinued. Clearly, paragraph [0035] does not indicate that Krieger’s system does not operate in a leading state as asserted by the Applicant. Furthermore, it is well known in the art that lagging and leading are common issues of the mobile irrigation system, there is really no reason as to why Krieger’s system is attempting to correct the lagging issue and not the leading issue. As discloses by Krieger, Krieger’s system is capable of moving forward and backward because of the forward/reverse relay and the power transmitted to the variable frequency drive module 32 to vary the speed of the first drive motor 22. Therefore, Krieger’s system is capable of performing the functional limitations recited in claims 1 and 10. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        August 26, 2021